PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree that no error requiring reversal occurred and we affirm appellant’s convictions and sentences for first-degree murder and robbery. However, we remand with directions to the trial court to correct the written sentencing order, entered on April 12,1996, so that it conforms to the oral pronouncement of sentence and reflects the trial judge’s imposition of concurrent rather than consecutive sentences.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.